EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 8-17, 27-34 are allowable. 
The ODP rejection over US10233436 is withdrawn in light of acceptance of the Terminal Disclaimer.  The terminal disclaimer filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US10233436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The ODP rejection over US9611467 has been withdrawn in light of applicants claim amendments and further consideration. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Schaffer on 5/5/2021.
The application has been amended as follows: 
In the claims:
15. (canceled). 
31. (currently amended). –line 1, after “amount”, add “of recombinant ADAMTS13”



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The ODP rejection over US9611467 is withdrawn because applicants have limited the instant claimed invention to intravenous administration.  When looking to the claims of US’467, the invention is drawn to a subcutaneous administration which has high bioavailability compared to intravenous administration and thus the instant claims are patentably distinct from those of US’467. In addition, the claims are free of art because while it is known that ADAMTS13 has natural antithrombotic activity and cleaves vWF which is known to foster thrombus formation and is linked to platelet-rich thrombi in the vasculature in subjects having TTP associated with high levels of vWF; however there is no obvious dose-response or dose dependent relation between vWF and thrombosis risk. Thus, the art does not teach that vWF is a clear risk factor for DVT patients.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY M GOUGH/Examiner, Art Unit 1651      

/TAEYOON KIM/Primary Examiner, Art Unit 1632